Name: Council Regulation (EC) No 2489/96 of 20 December 1996 amending Regulation (EEC) No 2847/93 as regards the deadline for a Council decision on a continuous position monitoring system using satellite communications for Community fishing vessels
 Type: Regulation
 Subject Matter: air and space transport;  fisheries;  information technology and data processing
 Date Published: nan

 No L 338/ 12 EN Official Journal of the European Communities 28 . 12. 96 COUNCIL REGULATION (EC) No 2489/96 of 20 December 1996 amending Regulation (EEC) No 2847/93 as regards the deadline for a Council decision on a continuous position monitoring system using satellite communications for Community fishing vessels No 2847/93 with regard to the installation of such a system; Whereas the date set in Article 3 ( 1 ) of Regulation (EEC) No 2847/93 should therefore be amended, THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, and in particular Article 43 thereof, Having regard to the proposal from the Commission ('), Having regard to the opinion of the European Par ­ liament (2), Whereas, pursuant to Article 3 ( 1 ) of Council Regulation (EEC) No 2847/93 of 12 October 1993 establishing a control system applicable to the common fisheries policy (3) the Council is to decide by 1 July 1996 if, and to what extent, and when a continuous position monit ­ oring system using satellite communications is to be introduced for Community fishing vessels ; Whereas, at its meeting on 10 June 1996, the Council said it would like to continue studying in depth , up to 31 December 1996 at the latest, the proposal for a Council Regulation amending Regulation (EEC) HAS ADOPTED THIS REGULATION : Article 1 In Article 3 ( 1 ) of Regulation (EEC) No 2847/93, the date '1 July 1996' shall be replaced by '1 January 1997'. Article 2 This Regulation shall enter into force on the seventh day following that of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 20 December 1996 . For the Council The President S. BARRETT (') OJ No C 278 , 24 . 9 . 1996, p . 27. (2) Opinion delivered on 13 December 1996 (not yet published in the Official Journal). P) OJ No L 261 , 20 . 10 . 1993, p . 1 . Regulation as amended by Regulation (EC) No 2870/95 (OJ No L 301 , 14 . 12 . 1995, p . 1 ) and by Decision 95/524/EC (OJ No L 301 , 14 . 12 . 1995, p . 35).